Title: From James Madison to Albert Gallatin, 6 April 1803
From: Madison, James
To: Gallatin, Albert


Sir.
Department of State 6 April 1803.
I have the honor to enclose estimates of the sums necessary to be remitted to London and Amsterdam respectively, for nine month’s service, commencing from the beginning of the present year: you will be pleased therefore to cause the remittances to be made; that destined for London to be placed in the hands of the Depository of the Treasury funds, and the other in the hands of Messrs: Vanstaphorst and Hubbard. I have the honor to be &ca.
James Madison.
 
[Enclosure]

Remittances to be made to Amsterdam computed for Nine Months.

Diplomatic.


For the Salary of the Minister at Madrid
$ 6.750.   



 "  his Secretary
  1.012.50.



 "  his Contingencies
   450    
8 212.50


For the Salary of the Minister at Paris his Secretary and Contingencies the same sum
}

8 212.50


For Mr. Monroes expences (Note he is authorized for them upon either London or Amsterdam[)]
}
3.000.  


Captures.


For the Salary of the Agent of Claims at Paris at $2000 ⅌ annum
}
1.500.  


For the same for Moses Young the Agent of Claims at Madrid from about the 1st. February 1802 till 1st. Novr. next at 1,350 Dol.
}
2.362.50


Seamen.


For Consular expenditures on account of seamen

  1.000.  




$24.287.50


Remittance to be made to London for the like space.


For Mr. King for one Quarter and a second quarters allowance for his return
}
4.500.  


For a charge d’Affaires say six months

2.250.  


A Secretary for nine months

1.012.50


For Contingencies

450.  


For Mr. Monroes expences in the event of his drawing on London
}
  3.000.  




11.212.50


Captures




 "  Salary of the Agent of Claims @ 2000

1.500.0 


Seamen


For Consular expenditures on account of seamen

1.000.  


7th Article of the British Treaty





Salary and expences of the Board of Commissioners in London
}
19.175



From which deduct the expenses paid by the United States as the Salary of the 5th. Commissioner under the 6th article of the British Treaty and for the expenses of the Board beyond our proportion & which Great Britain ought to reimburse towards the same heads of expence accruing under the 7th. article of the same treaty, so as we are bound to pay them—say
}
15.000



4.175   




$17.887.50


 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).


